Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This office action is response to the Response to Restriction Requirement filed on February 18, 2022.  As per request, Group 1 (claims 1-5 and 11-19) has been elected.  Thus, the non-elected claim 7-10 have been withdrawn.  
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 11, 12 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravenseroft (2012/0158280).
As per claim 1, Ravenseroft discloses a method for generating a map for a flight of an unmanned aerial vehicle which includes the steps of identifying an object from surface scanning data and shaping a space which facilitates autonomous flight of the unmanned aerial vehicle, as a layer (see at least figures 5, 6, the abstract and 
As per claim 2, Ravenseroft discloses a step of shaping the autonomous navigation map as a space map applicable to the unmanned aerial vehicle by synchronizing the autonomous navigation map with the unmanned aerial vehicle in accordance with safety standards preset based on information of a location coordinate correction device (see at least figure 7 and the related text).
With respect to claims 11, 12 and 17-19, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claims 3, 4, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ravenseroft as applied to the claims above, and further in view of Myers (6,085,147).
As per claim 5, Ravenseroft disclose the claimed invention as discussed above except for the shaping the space as the layer comprises generating a plurality of two-dimensional (2D) layers on the space.  However, Myers suggests such limitation in at least figure 8; column 9, line 34 to column 10, line 40; column 13, line 57 to column 14, line 7.  It would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate the teaching of Myers into the system of Ravenseroft in order to provide the system with the multilayers of space to generate the more accurate no flight zone for the system.
As per claim 6, Myers disclose the limitation of this claim in at least figures 3-6 and column 2, lines 22-40.
With respect to claims 15 and 16, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
Claims 1, 2, 5-6, 11, 12 and 15-19 are rejected.  Claims 3, 4, 14 and 14 are objected to.  Claims 7-10 are withdrawn due to non-elected claims.
The following references are cited as being of general interest:  Brodegard et al. (5,157,615), Cole et al. (5,596,332), Herwitz (7,706,979), Deker (6,161,063), Brekke (9,651,666), Lemmey et al. (10,839,089), Van Tooren et al. (2009/0027253) and Dupray et al. (2012/0190380).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
March 12, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661